Exhibit 10.1(a) Cambridge Bancorp Amended 1993 Stock Option Plan Restricted Stock Agreement Grantee: Date: Number of Shares of Restricted Stock: Vesting Criteria: This Agreement is made as of the date set forth above between Cambridge Bancorp, a Massachusetts corporation (the “Company”), and the undersigned individual (the “Grantee”) pursuant to the Company’s Amended 1993 Stock Option Plan (the “Plan”), which is incorporated herein by reference and receipt of a copy of which is hereby acknowledged by the Grantee. Capitalized terms used and not otherwise defined in this Agreement have the meanings given to them in the Plan.
